Citation Nr: 0822875	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  04-38 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and D.F. and A.C.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to September 
1981. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran subsequently moved to the 
jurisdictions of the Milwaukee, Wisconsin RO and then the 
Albuquerque, New Mexico RO.  

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  
Additionally, the veteran testified at a hearing at the 
Albuquerque RO in June 2007.  Transcripts of both hearings 
are of record.  


FINDINGS OF FACT

1.  There is credible supporting evidence to corroborate the 
veteran's claimed stressor.

2.  The veteran has been diagnosed with PTSD related to her 
military service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

The veteran contends, in essence, that she has PTSD due to 
traumatic experiences in service, specifically personal 
assaults by her spouse.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).
 
If, as in this veteran's case, a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 
 
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2007).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz at 1365.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran enlisted in the Army during July 1980.  She 
subsequently married J.L. in October 1980, approximately 
three weeks after they met at Advanced Initial Training 
(A.I.T) in Fort Gordon, Georgia.  The veteran was discharged 
from the military during September 1981.  She alleges that 
she was severely beaten by J.L. many times while she was on 
active duty, beginning shortly after they were married.  
Although the veteran received medical treatment while on 
active duty which she attributes to this abuse, there is no 
treatment record which specifically indicates the veteran was 
treated for a medical condition resulting from being beaten 
by another person.  However, there are service treatment 
records concerning a possible miscarriage in February 1981, 
which the veteran currently indicates was caused by being 
kicked in the stomach by J.L.  A service treatment record 
dated in November 1980 indicates the veteran was trying to 
become pregnant.  An entry from January 1981 indicates that 
the veteran was having pain when running.  The examiner 
referred her for an OB/GYN consult and wrote "?preg".  A 
February 2, 1981 service treatment record states that the 
veteran felt nauseated the night before, felt as though she 
had to urinate intensely with cramps and a lump substance 
came out accompanied by blood with normal menses thereafter.  
The veteran was referred to the physician's assistant.  An 
OB/GYN clinic record dated February 23, 1981 stated that the 
veteran had passed a large clot on February 1, 1981 and was 
currently having a continuous vaginal flow and some pelvic 
pain.  

The veteran contends in various statements and during the 
course of her Board hearing that these service treatment 
records are indicative of a miscarriage caused by physical 
abuse.  This incident is corroborated in the psychiatric 
records of J.L., the veteran's spouse.  After the veteran was 
severely beaten and hospitalized on January 1, 1983, as 
indicated by her treating physician testifying at trial, J.L. 
entered an alcohol and drug treatment program at the Topeka 
VA Medical Center (VAMC).  J.L. was diagnosed at that time as 
paranoid schizophrenic and received mental health treatment.  
VA treatment records indicate that J.L. acknowledged his 
emotional and physical abuse of the veteran.  Specifically, 
J.L. admitted during a mental health treatment session in 
January 1983 that he had struck his wife and hurt her, making 
her lose a baby.  An additional VA treatment note dated that 
same month indicated the veteran described finding his wife 
in bed with another man and beating them both, which resulted 
in her losing a baby.   

The veteran was afforded a VA examination in August 2007.  
The examiner recounts the veteran's early life, indicating 
that the veteran's childhood history included sexual abuse, 
physical abuse, emotional abuse and some neglect.  The 
examiner determined that the veteran made grossly adequate 
psychosocial adjustment and progression through developmental 
milestones by the time she left home at 18, despite her 
chaotic upbringing.  The examiner notes the veteran's 
miscarriage due to J.L.'s abuse as a stressor, in addition to 
several other specific incidence of abuse.  The examiner 
stated that the veteran met DSM-IV criteria for a diagnosis 
of PTSD as well as major depressive disorder being at least 
as likely as not secondary to the veteran's PTSD.  The 
examiner stressed that due to the veteran's complex trauma 
history, it was difficult to single out one incident as the 
precipitating stressor and that her experiences had a 
cumulative affect on her current psychiatric condition.  The 
examiner noted that the veteran's intrusive symptoms were 
focused on the abuse which she experienced at the hands of 
J.L., both during and after her time in-service.  The 
examiner opined that the veteran's childhood experiences made 
her more vulnerable to developing PTSD in response to her 
later stressors, with the abuse endured while on active duty 
contributing significantly to her psychiatric difficulties.  
The examiner determined that the veteran's PTSD is based 50 
percent on her childhood experiences and 50 percent on her 
adult experiences.       

In summary, the Board finds the evidence in the service 
treatment records, as well as the psychiatric report of J.L. 
admitting to administering a beating which caused a 
miscarriage in the veteran, sufficiently corroborate that 
specific stressor.  Thus, after resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran suffers from PTSD due to a corroborated in-service 
stressor and that service connection is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


